               Case 3:21-cr-00044-RS Document 50 Filed 03/01/21 Page 1 of 2



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     ELISSE M. LAROUCHE
 3   Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       elisse_larouche@fd.org
 7

 8   Counsel for Defendant VAZQUEZ
 9

10                            IN THE UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                          Case No.: CR 21–44 RS
15                      Plaintiff,                         STIPULATION AND ORDER TO
                                                           CONTINUE STATUS
16              v.                                         CONFERENCE
17      LINDA VAZQUEZ,
18                      Defendant.
19

20

21           Linda Vazquez is currently scheduled for a status conference on March 2, 2021. Defense

22   counsel faces several constraints during the COVID-19 pandemic that restrict her ability to timely

23   and effectively investigate, review discovery, and consult with Ms. Vazquez.

24           Therefore, the parties hereby stipulate that the March 2 hearing be vacated, and placed on

25   calendar for a status conference on March 23, 2021 at 2:30 p.m.

26           The parties further stipulate that the time be excluded from March 2, 2021 to March 23,

27   2021 for effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The

28   parties stipulate, and ask the Court to find, that the requested exclusion of time is in the

     STIPULATION AND [PROPOSED] ORDER
     VAZQUEZ, CR 21–44 RS
               Case 3:21-cr-00044-RS Document 50 Filed 03/01/21 Page 2 of 2



 1   interests of justice and outweighs the best interest of the public and the defendant in a speedy
 2   trial. 18 U.S.C. § 3161(h)(7)(A).
 3

 4           IT IS SO STIPULATED.
 5                                                      Respectfully Submitted,
 6
                    March 1, 2021                       STEVEN G. KALAR
 7                  Dated                               Federal Public Defender
                                                        Northern District of California
 8
                                                                  /S
 9                                                      ELISSE M. LAROUCHE
                                                        Assistant Federal Public Defender
10

11

12                March 1, 2021                         DAVID L. ANDERSON
                  Dated                                 United States Attorney
13
                                                        Northern District of California
14
                                                     _________/S_______________________
15                                                    CHRISTOPHER VIEIRA
                                                      Assistant United States Attorney
16
17

18

19   IT IS SO ORDERED.
20

21   DATED: March 1, 2021                                ________________________
                                                         RICHARD SEEBORG
22                                                       Chief United States District Judge
23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     VAZQUEZ, CR 21–44 RS
                                                    2
